392 U.S. 657 (1968)
SULLIVAN ET AL.
v.
LITTLE HUNTING PARK, INC., ET AL.
No. 1188.
Supreme Court of United States.
Decided June 17, 1968.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF APPEALS OF VIRGINIA.
Allison W. Brown, Jr., Robert M. Alexander, Jack Greenberg, and James M. Nabrit III for petitioners.
John Chas. Harris for respondents.
PER CURIAM.
The petition for a writ of certiorari is granted and the judgment is vacated. The case is remanded to the Supreme Court of Appeals of Virginia for further consideration in light of Jones v. Alfred H. Mayer Co., ante, p. 409.
MR. JUSTICE HARLAN and MR. JUSTICE WHITE dissent for the reasons stated in MR. JUSTICE HARLAN'S dissenting opinion in Jones v. Alfred H. Mayer Co., ante, p. 449.